Citation Nr: 1742645	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE


Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Albert Bacharach, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran had active service from July 1986 to July 1987.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held in May 2017.  The hearing transcript has been associated with the record.

Additional evidence, notably additional VA and chiropractic treatment records, were submitted by the Veteran after the statement of the case without consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2017).  An automatic waiver of RO consideration applies because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).  Moreover, the additional evidence is not pertinent to the claim adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  


FINDING OF FACT

A December 1987 rating decision denied a claim for service connection for a low back disorder; the Veteran did not appeal the decision.  The evidence added to the record subsequent to the December 1987 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a low back disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service treatment records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including those identified at the May 2017 hearing, i.e. the private chiropractic records and service inpatient records.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

A claim of service connection for a low back disorder was denied in a December 1987 rating because it was determined the low back disorder preexisted service and was not aggravated by service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  

The evidence added to the record after the January 2010 rating decision includes post-service treatment and examination records and statements and testimony from the Veteran.  Upon review of this newly submitted evidence, the Board finds that the evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of an in-service injury to the back, diagnoses of back disorder, and the Veteran's contention that he had a back disorder that was due to service.  The evidence submitted since the last unappealed denial does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating the claim.  Notably, the evidence associated with the record after the December 1987 rating decision does not include any competent evidence showing that the low back disorder did not preexist service, such as a history of no low back pain prior to service, or that there was aggravation of a low back disorder during service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for service connection for a low back disorder is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


